DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1, 8, and 15 are amended as filed on 03/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland, III (Pre-Grant Publication No. US 2007/0289017 A1), hereinafter Copeland, in view of Dharmapurikar et al. (Pre-Grant Publication No. US 2015/0124825 A1), hereinafter Dharma.

2.	With respect to claims 1, 8, and 15, Copeland a taught method for aggregating network traffic statistics (0129, where the flow data is accumulated and the accumulated data is the aggregated data in accordance with the applicant’s specification 0044 & 0046) comprising: receiving, at a network appliance, a SYN network packet (0099-0105, where the profile data is stored and the received SYN packets can be seen in 0101); storing, at the network appliance, header information from the SYN network packet in a flow data table (0099-0105, where the stored SYN flow data is from the header in accordance with 0020); for each of the data packets related to the SYN network packet, storing header information of the data packets in the flow table (0099-0105, where the stored SYN flow data is from the header in accordance with 0020); when a FIN network packet is received that is associated with the SYN network packet: accessing the flow data table for network information regarding packets that are processed through the network appliance (0129, where the flow information regards the transmitted packets and is accessed), wherein the network information includes a network characteristic for    the SYN network packet, and the FIN network packet (0099-0105, where the SYN and FIN packets can be seen, and the related information can be seen in the host and statistic tables of 0129. See also Figure 1, items 166 & 162.  Alternatively, figure 2, 181-186 also shows a table that is storing related accumulated data), grouping related packets by aggregating the network information by a network characteristic and corresponding network metric, and storing a single row for the related data packets by the network characteristic and the corresponding network metric (0055-0056, where the IP address and Port information are the stored network metrics); and populating an accumulating map with the flow data table (Figure 1, items 166 & 162.  Alternatively, figure 2, 181-186).
	However, Copeland did not explicitly state after a predetermined amount of time or a predetermined number of rows is reached, invoking an eviction policy on the flow data table, wherein the eviction policy removes the related data packets from the flow data table.  On the other hand, Dharma did teach after a predetermined amount of time or a predetermined number of rows is reached, invoking an eviction policy on the flow data table, wherein the eviction policy removes the related data packets from the flow data table (0023 shows the eviction policy of the flow data and 0029 shows that there is no empty slot, which triggers the eviction, which teaches the predetermined number of rows limitation).  Both of the systems of Copeland and Dharma are directed towards managing flow table data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Copeland, in order to maintain an eviction policy of tables, as taught by Dharma, as an eviction policy would be necessary in order to properly maintain a data table.  However, the eviction policy is simply not explicitly stated.  

3.	As for claims 2, 9, and 16, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Copeland taught wherein the single row includes data from a same computer and received from different ports (figure 1, item 162, where port 0 & port 1 are on a single row).

4.	As for claims 3, 10, and 17, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Copeland taught wherein the single row is limited to the related data packets received during the predetermined amount of time (figure 1, item 162, where port 0 & port 1 are on a single row and under broadest reasonable interpretation, all of the stored data is related).

5.	As for claims 4, 11, and 18, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Copeland taught wherein the header information from the SYN network packet includes a source port, destination port, source address, destination address, and protocol (0055 teaches the IP address information, which includes the source and destination addresses under obviousness, and 0056 teaches the port address information, which includes the source and destination addresses under obviousness).

6.	As for claims 5, 12, and 19, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Copeland taught wherein the accumulating map is populated with internet protocol (IP) data used as a source or destination of the related data packets (0055 teaches the IP address information, which includes the source and destination addresses under obviousness).

7.	As for claims 7 and 14, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Copeland taught indexing the accumulating map via a hash table (0130); and determining a lowest value from the accumulating map based on the indexing (Dharma: 0029, the LRU is the lowest value targeted for eviction).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland, in view of Dharma, and in further view of Sigoure (Pre-Grant Publication No. US 2016/0373292 A1).

8.	As for claims 6, 13, and 20, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  However, the combination of Copeland and Dharma did not explicitly state wherein the accumulating map is transmitted to a network information collector.  On the other hand, Sigoure did teach wherein the accumulating map is transmitted to a network information collector (0008, where the changes to the map are transmitted to the collector and wherein 0023 shows that all of the changes to a network element can be transmitted.  Thus, the entire map can be transmitted under broadest reasonable interpretation.  Likewise, the use of an accumulating map was previously taught by Copeland: 0129, the accumulated/aggregated flow data).  Both of the systems of Copeland and Sigoure are directed towards mapping data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to transmit the map data to a collector, (taught by Sigoure), as the system already transmits data to a collector and the map data would be useful for managing the network.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

9.	It is to be noted that the applicant has pointed towards the following quoted sections (of 15/180,981) as showing support for storing the related data of the SYN packets:  “At col. 5 lines 34-43 of ‘981 recites “FIG. 3 depicts an exemplary flow table 300 at network appliance 110 for flows 1 through N, with N representing any number. The flow table contains one or more rows of information for each flow that is processed through network appliance 110. Data packets transmitted and received between a single user and a single website that the user is browsing can be parsed into multiple flows. Thus, one browsing session for a user on a website may comprise many flows. Typically a TCP flow begins with a SYN packet and ends with a FIN packet.”  At col. 6 lines 2-8 of ‘981 recites a “Flow table 300 may store a sum of the number of packets or bytes of each characteristic, or a mathematical operator other than the sum, such as maximum, minimum, mean, median, average, etc. Other information 330 can comprise any other type of information regarding the flow, such as traffic type or domain name (instead of address).” At FIG. 3 of ‘981, “rows of information for each flow” is stored in a flow table 300”.
	As none of this definitely points out what is related data, it can only be construed that the applicant intends to broadly claim any data associated with the data flow that contains the SYN packet.  Therefore, the applicant will be given the priority date of the parent case 15/180,981, with the above provided explanation of the term related data.  Accordingly, the rejection under 35 U.S.C. 112 is withdrawn. 

10.	The applicant argues on page 10 that “The Office Action relies on paragraph 129 of Copeland to teach this feature. However, this portion of Copeland describes accessing data in a database without respect to “when” the “FIN network packet is received,” as recited in claim 1. Instead, the system in Copeland accesses “two data structures-one used to collect statistics on data flows (flow data structure 162) in progress, and another to accumulate data on the host computers (host data structure 166) involved in those flows.” /d. The time corresponding to this data access is while the data flow is “in progress,” and not when the “FIN network packet is received,” as recited in claim 1.”
	However, if the data flow is in progress and then a FIN packet is received, then 0129’s collected flow information is still logically true.  In order to provide a more explicit showing, please see claim 24 that states that the flow information is selected (and thus collected) at the occurrence of a FIN flag (meaning a received FIN packet).  Therefore, the limitations are taught.

11.	The applicant argues on page 11 that “FIG. 4, Dharma describes that a flow can be deemed an “elephant” and determines that the flow “should be tracked in the large data flow table” at step 440. Steps 450, 452, 454, and 456 discuss inserting the elephant flow to the large data flow table. Once the elephant flow is in the large data flow table, at FIG. 5, Dharma describes comparing the flow bandwidth with a predefined threshold value at step 510 and if the bandwidth is less than the threshold value at 515, the elephant flow is evicted from the large data flow table at step 520. This process fails to describe “after a predetermined amount of time or a predetermined number of rows is reached, invoking an eviction policy on the flow data table, wherein the eviction policy removes the related data packets from the flow data table,” as recited in claim 1. Instead, the elephant flow is moved from one “flow” table to a different “large data flow table” based on comparing the flow bandwidth with a threshold value, not “after a predetermined amount of time or a predetermined number of rows is reached,” as recited in claim 1.”
	However, the cited paragraph for that limitation was both 0023 and 0029.  0029 explicitly states that it will evict the entries when there are no empty slots remaining.  Thus, the limitations are taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452